DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Applicant’s amendment filed on February 23, 2022, claims 1, 4-5, 7-8, 10, and 12 have been amended; claims 3 and 9 have been cancelled; and claims 2, 6, and 11 are original. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment, listed below, was given in a telephone interview with Steven Payne (Reg. No. 35,316) on June 02, 2022.

In the claim:
Please amend the claims 5, 7 and 10 as follows: 
5. (Currently Amended) A search method based on a Bloom filter form in a distributed data sharing environment based a block chain, the search method comprising: 
generating, by a data generating device, Bloom filters used as a search index by applying a hash function to a keyword set for searching for data which is to be shared; 
constructing, by a block providing server, a block header on the basis of the Bloom filters generated by the data generating device and performing proof of work (PoW) on the basis of the block header to generate a new block including the block header; and 
receiving, by a block distributing server, block chain data including the new block from the block providing server and distributing the block chain data; and 
searching for, by a user device, data including a specific keyword in the block chain data,
5P11814_A01wherein the performing of the PoW comprises: 
continuously collecting, by the block providing server, transactions including an identifier (ID) of the data generating device, the data, and the Bloom filters from the data generating device; 
allocating, by the block providing server, a transaction, which is not included in a previous block, among the collected transactions to a root node, a leaf node, and a middle node between the root node and the leaf node to construct a Merkle tree structure: 
allocating, by the block providing server, the Bloom filters to the root node, the leaf node, and a middle node between the root node and the leaf node to construct a Bloom filter tree structure; and 
constructing, by the block providing server, a block header of the new block on the basis of a hash value of the previous block, a root value representing the root node in the Merkle tree structure, a root value representing the root node in the Bloom filter tree structure, and a nonce value calculated based on the PoW.
7. (Currently Amended) A system for providing a search index having a Bloom filter form in a distributed data sharing environment based a block chain, the system comprising: 
a data generating [[a]] computer for generating Bloom filters used as a search index on the basis of a hash value calculated by applying a hash function to a keyword set for searching for data which is to be shared; 
a block providing server for generating a new block on the basis of the Bloom filters and the data received from the data generating computer and performing proof of work (PoW) on the new block, for adding the new block to the block chain; and 
a block distributing server for distributing block chain data including the new block added to the block chain, 
wherein the block providing server comprises: 
a transceiver for receiving data transaction including an identifier (ID) of the data generating computer, the data, and the Bloom filters from the data generating computer; and 
a processor for constructing a block header of the new block on the basis of a hash value of a previous block, a root value representing a root node in a Merkle tree structure constructed from the data transaction, a root value representing a root node in a Bloom filter tree structure constructed from the Bloom filter, and a nonce value calculated based on the PoW.


10. (Currently Amended) The system of claim 7, further comprising a user computer for receiving a block header of the new block from the block distributing server and searching for data including a specific keyword in the block chain data including the block header.

Allowable Subject Matter
After a thorough search and examination of the present application and in light of the prior art made of record and applicant’s amendment and remarks filed on February 23, 2022 and in view of the examiner’s amendment stated above, claims 1-2, 4-8, and 10-12 (renumbered as claims 1-10) are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD S BHUYAN/Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167